Case 3:21-cv-13363-PGS-TJB Document 1-2 Filed 07/06/21 Page 1 of 28 PageID: 11




                  EXHIBIT B
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 1 of07/06/21   Page
                                                     27 Trans ID:    2 of 28 PageID: 12
                                                                  LCV20211346178




         DeNITTIS OSEFCHEN PRINCE,P.C.
         Stephen P. DeNittis(SD-0016)
         525 Route 73 North, Suite 410
         Marlton, New Jersey 08053
        (856)797-9951
         sdenittis@denittislaw.com

         Attorneys for Plaintiff and the Proposed Class


                                                              SUPERIOR COURT OF NEW JERSEY
         NOAM MARTIN,on behalf of himself and all             MERCER COUNTY
         others similarly situated,                           DOCKET NO.

                               Plaintiff,                     CLASS ACTION COMPLAINT AND
                 V.                                           JURY DEMAND

         DHL EXPRESS(USA),INC.,

                               Defendant.


                                               INTRODUCTION

                1.     This is a proposed class action challenging a deceptive uniform policy employed

        by DHL Express(USA),Inc.("DHL")in the delivery of goods purchased from retailors outside

        the United States which are delivered by DHL to purchaser/recipients inside the United States.

                2.     Under this uniform policy, DHL sends the purchaser/recipient a written notice

        imposing an additional charge which the notice falsely represents to be reimbursement for import

        duties advanced by DHL, but which in reality includes an undisclosed and unauthorized $17

        service charge imposed by DHL which is not any type of import duty, tax, or other government-

        mandated charge or fee.

                3.     DHL is a company who, inter alia, is in the business of shipping goods shipped by

        sellers located outside the United States to recipient/purchasers located in the United States.

                4.     In almost all such transactions, it is the seller who selects DHL as the shipper of




                                                          1
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 2 of07/06/21   Page
                                                     27 Trans ID:    3 of 28 PageID: 13
                                                                  LCV20211346178




         the goods purchased. In such circumstances, the purchaser/recipient has no written agreement

         with DHL and no say in the hiring of DHL to ship the goods in question or the terms imposed by

         DHL.

                5.      Under the uniform policy challenged in this case, DHL sends the purchaser/

         recipient a written notice imposing an additional charge which the notice falsely represents to be

         reimbursement for import duties advanced by DHL,but which in reality includes an undisclosed

        and unauthorized $17 service charge imposed by DHL which is not any type of import duty, tax,

        or other government-mandated charge or fee.

                6.      That uniform policy challenged involves both uniform written false and

        affirmative statements of fact and knowing omissions of material fact by DHL.

                7.      Specifically, after the purchased goods are transported into the United States by

        DHL,DHL sends a written email notice to the purchaser/recipient, entitled "Import Duty

        Payment is Required" which contains uniform language claiming that"DHL Express has paid

        the duty for your parcel" and demanding that a specified amount be paid to DHL by the

        recipient/ purchaser for that alleged "duty". That notice goes on to state in uniform language:

        "If the duty is not paid within 5 days,the parcel will be returned to the shipper." See

        Attachment A,exemplar DHL email notice sent to Plaintiff on May 31, 2021, entitled

        "IMPORT DUTY PAYMENT IS REQUIRED," which states:"DHL Express has paid the

        duty for your parcel with Waybill number 7184497935 from BRICKSHOP HOLLAND

        B.V. The amount you need to pay is USD 44.23 and you can easily pay online here. If the

        duty is not paid within 5 days, the parcel will be returned to the shipper."

                8.     Once the purchaser/recipient pays the full amount ofthe purported import "duty"

        demanded by the first DHL written notice, a second written email is sent by DHL to the




                                                         2
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 3 of07/06/21   Page
                                                     27 Trans ID:    4 of 28 PageID: 14
                                                                  LCV20211346178




         purchaser/recipient, entitled "IMPORT DUTY PAYMENT CONFIRMATION," which

         contains uniform operative language stating: "Thank you for paying the import duty due on

         your DHL Express shipment" of"USD 44.23". See Attachment B,exemplar DHL email

         notice sent to Plaintiff on May 31, 2021, with subject line "IMPORT DUTY PAYMENT

         CONFIRMATION," stating: "Thank you for paying the import duty due on your DHL

         Express shipment...".

                9.     Thereafter, the package is delivered to the recipient/purchaser by DHL.

                10.    In actuality, the written description ofthe additional charge demanded in such

        DHL email notices as a "duty" and/or "import duty" advanced by DHL is false, deceptive and

         misleading.

                1 1.   Under DHL's uniform policy, in addition to any actual import duty or tax on the

         package, DHL secretly adds an additional $17 charge to that amount which does not actually

        consist of any import duty, tax or other government-mandated fee or charge whatsoever.

                12.    Rather, the $17 charge consists of what DHL internal documents admit is a $17

        "service charge" which is not paid to any governmental entity but rather is imposed by, and paid

        to, DHL as an additional, undisclosed, and totally unauthorized source of profit.

                13.    The DHL notices demanding reimbursement of alleged import duties do not

        reveal that any part ofthe additional amount demanded from the class member is anything but an

         import duty and/or is an additional service charge being imposed by DHL.

                14.    Rather, the DHL notice simply demands a single flat amount that consists of both

        the $17 charge imposed by DHL and the amount of any import duty or tax owed, with the notice

        describing that entire amount as a "duty" and/or "import duty" which must be paid by the

        recipient. See Attachments A and B.




                                                        3
Case 3:21-cv-13363-PGS-TJB    Document
      .MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                           AM Pg 4 of07/06/21   Page
                                                      27 Trans ID:    5 of 28 PageID: 15
                                                                   LCV20211346178




                15.     The recipient/purchasers who receive DHL notices have not agreed to, or

         authorized, this additional $17 charge by DHL. Nor does DHL ask the recipient/purchaser to

         agree, authorize or consent to the additional $17 charge by DHL.

                16.     Rather, the DHL notice sent to the recipient/purchasers under this illegal and

         deceptive policy gives them no choice but to pay the full amount demanded by DHL,stating: "If

         the duty is not paid within 5 days, the parcel will be returned to the shipper." See

         Attachment A.

                17.     The uniform policy ofDHL as described herein is a sharp, deceptive and

         unconscionable commercial practice in the sale of services involving, inter alia, false affirmative

         statements offact and knowing material omissions offact.

                18.     Plaintiff seeks injunctive, declaratory, monetary and statutory relief for himself

         and the proposed Class to obtain redress and to end Defendant's policy offalsely describing the

         entirety of this additional charge in its written communications as an import duty and to stop

         DHL from imposing this unauthorized and undisclosed $17 "service charge" without advance

         disclosure to, and agreement by, the class members, bringing:

                        a.     A claim under the New Jersey Consumer Fraud Act("CFA"), in that
                               Defendant's uniform policies as described herein constitute an
                               unconscionable commercial practice, Defendant's written statements to
                               the class as described herein include false statements of affirmative fact,
                               and Defendant's failure to adequately disclose the existence and true
                               basis of the so-called "import duty" are material omissions, all of which
                               violate N.J.S.A. § 56:8-2;

                        b.     A claim under the New Jersey Truth in Consumer Contract Warranty and
                               Notice Act("TCCWNA"),in that Defendant has presented, shown,
                               offered, and submitted consumer notices and signs to Plaintiff and the
                               Class that violated their clearly established rights arising under state law,
                               as prohibited by N.J.S.A. § 56:12-15;




                                                          4
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 5 of07/06/21   Page
                                                     27 Trans ID:    6 of 28 PageID: 16
                                                                  LCV20211346178




                       c.      A claims under New Jersey common law for breach of the implied
                               covenant of good faith and fair dealing based on Defendant's uniform
                               policy as alleged herein;

                       d.      An alternative claim under a theory of unjust enrichment in that
                               Defendant has demanded and received a benefit from Plaintiff and the
                               Class under circumstances that make retention of that benefit by
                               Defendant unjust; and

                       e.      A claim under the New Jersey Declaratory Judgment Act, N.J.S.A. §
                               2A:16-51, et Lu.,for an order for injunctive and declaratory relief: (1)
                               declaring that Defendant's policy of falsely describing the totality of the
                               additional monies demanded by DHL as an "import duty" and forcing
                               class members to pay an unauthorized and undisclosed $17 "service
                               charge" to DHL under the threat of losing their packages are violations of
                               New Jersey law;(2)enjoining Defendant from continuing this policy;(3)
                               ordering DHL to hold in constructive trust all ofthe $17 "service charge"
                               payments received from the Class; and (4)ordering Defendant to perform
                               an accounting of all amounts collected from the Class as "duty".

                                                    PARTIES

                19.    Noam Martin is a New Jersey citizen who, like all other class members, received

        a written notice from DHL during the class period which contained uniform language identical or

        was substantially similar to the notice attached hereto as Attachment A, which imposed an

        additional charge which the DHL notice represented to consist entirely of reimbursement for

        import duties, but which also included an undisclosed and unauthorized $17 charge paid to DHL

        which was not any type of import duty, tax or other government-mandated charge.

               20.     Defendant, DHL Express(USA),Inc., is a company duly incorporated pursuant to

        the laws of the state of Florida with its principal address on the 1st Floor of 1210 South Pine

        Island Road, in Plantation, Florida which maintains a facility at 80 Milford Road, East Windsor,

        Mercer County, New Jersey 08520. DHL Express(USA), Inc.'s Registered Agent is CT

        Corporation System, whose address in New Jersey is 820 Bear Tavern Road,#305, Ewing

        Township, New Jersey 08628.




                                                         5
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 6 of07/06/21   Page
                                                     27 Trans ID:    7 of 28 PageID: 17
                                                                  LCV20211346178




                                         JURISDICTION AND VENUE

                  21.   This Court has personal jurisdiction over Defendant because, inter alia,

        Defendant: (a)transacted business in this state;(b) maintained continuous and systematic

        contacts in this state prior to and during the class period, including maintaining a facility at 80

        Milford Road, Mercer County, New Jersey 08520;(c) purposefully availed itself of the benefits

        of doing business in this state; and (d)the conduct giving rise to the complaint, including the

        sending of the written notices sent to Plaintiff in New Jersey which give rise to the action,

        occurred in New Jersey. Accordingly, Defendant maintains minimum contacts with this state

        which are more than sufficient to subject it to service of process and to comply with due process

        of law.

                  22.   There is no federal jurisdiction over the subject matter of this proposed class

        action because the amount in controversy, exclusive of interest and costs, is less than $5,000,000,

        in that the undisclosed, unauthorized and unlawful overcharge challenged in this lawsuit is $17

        per person and there are less than 10,000 class members during the class period.

                  23.   Venue is proper in Mercer County in that Defendant maintains its largest New

        Jersey facility at 80 Milford Road, Mercer County, New Jersey and Defendant regularly

        transacted business in Mercer County, including sending the email notices at issue to class

        members in Mercer County.

                  THE UNIFORM POLICY WHICH GIVES RISE TO THE CLASS CLAIMS

               24.      DHL is a package delivery and express courier service. DHL operates

        internationally and holds itself out as a specialist in international shipping and courier delivery

        services. Indeed, the DHL website states:

                   "When you ship with DHL Express - you're shipping with specialists in
                   international shipping and courier delivery services! With our wide



                                                          6
Case 3:21-cv-13363-PGS-TJB    Document
      .MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                           AM Pg 7 of07/06/21   Page
                                                      27 Trans ID:    8 of 28 PageID: 18
                                                                   LCV20211346178




                   range of express parcel and package services, along with shipping and
                   tracking solutions to fit your needs - learn how DHL Express can
                   deliver!"

                25.     As part of its business, DHL often contracts with online retailers and other

         retailers operating outside the United States to deliver goods purchased from said retailers by

         persons and entities residing in the United States.

                26.     Under these contracts, the shipping fees and charges imposed by DHL for the

         delivery are usually paid by the retailer.

                27.     The purchaser/recipient ofthe goods usually has no express agreement with DHL,

         has not selected DHL as the shipper, and has no choice in the selection of DHL to deliver the

         goods in question.

                28.     The case at bar challenges a deceptive uniform policy employed by DHL in the

         delivery of goods purchased from retailors outside the United States which are delivered by DHL

        to purchaser/recipients inside the United States.

                29.     Under this uniform policy, DHL sends the purchaser/recipient a written notice

         imposing an additional charge which the notice falsely represents to be reimbursement for import

         duties advanced by DHL, but which in reality includes an undisclosed and unauthorized $17

         service charge imposed by DHL which is not any type of import duty, tax, or other government-

         mandated charge or fee.

                30.     The specific uniform policy challenged involves both uniform written false and

        affirmative statements of fact and knowing omissions of material fact by DHL.

                31.     Specifically, after the purchased goods are transported into the United States by

        DHL,DHL sends a written email notice to the purchaser/recipient, entitled "Import Duty

        Payment is Required" which contains uniform language claiming that"DHL Express has paid




                                                            7
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 8 of07/06/21   Page
                                                     27 Trans ID:    9 of 28 PageID: 19
                                                                  LCV20211346178




        the duty for your parcel" and demanding that a specified amount by paid to DHL by the

        recipient/purchaser for that alleged "duty". That notice goes on to state in uniform language: "If

        the duty is not paid within 5 days, the parcel will be returned to the shipper." $ee

        Attachment A,exemplar DHL email notice sent to Plaintiff on May 31, 2021, entitled

        "IMPORT DUTY PAYMENT IS REQUIRED" which states: "DHL Express has paid the

        duty for your parcel with waybill number 7184497935 from BRICKSHOP HOLLAND

        B.V. The amount you need to pay is USD 44.23 and you can easily pay online here. If the

        duty is not paid within 5 days,the parcel will be returned to the shipper."

               32.     Once the purchaser/recipient pays the full amount of the purported import "duty"

        demanded by the first DHL written notice, a second written email is sent by DHL to the

        purchaser/recipient, entitled "IMPORT DUTY PAYMENT CONFIRMATION" which

        contains uniform operative language stating: "Thank you for paying the import duty due on

        your DHL Express shipment". See Attachment B,exemplar DHL email notice sent to Plaintiff

        on May 31, 2021, with subject line "IMPORT DUTY PAYMENT CONFIRMATION"

        stating: "Thank you for paying the import duty due on your DHL Express shipment" of

        "USD 44.23".

               33.     Thereafter, the package is delivered to the recipient/purchaser by DHL.

               34.     In actuality, the written description ofthe additional charge demanded in such

        DHL email notices as a "duty" and/or "import duty" advanced by DHL is false, deceptive and

        misleading.

               35.     Under DHL's uniform policy, in addition to any actual import duty or tax on the

        package, DHL secretly adds an additional $17 charge to that amount which does not actually

        consist of any import duty, tax or other government-mandated fee or charge whatsoever.




                                                       8
Case 3:21-cv-13363-PGS-TJB    Document
       MER-L-001161-21 06/02/2021 11:53:291-2
                                           AM Filed 07/06/21
                                              Pg 9 of          Page
                                                      27 Trans ID:    10 of 28 PageID: 20
                                                                   LCV20211346178




                 36.    Rather, the $17 charge consists of what DHL internal documents admit is a $17

         "service charge" which is not paid to any governmental entity but rather is imposed by, and paid

         to, DHL as an additional, undisclosed, and totally unauthorized charge.

                37.     The DHL notices demanding reimbursement of alleged import duties do not

         reveal that any part ofthe additional amount demanded from the class member is anything but an

         import duty and/or that any part of that amount is an additional service charge being imposed by

         DHL.

                 38.    Rather, the DHL notice simply demands a single flat amount that consists of both

         the $17 charge imposed by DHL and the amount of any import duty or tax owed, with the notice

         describing that entire amount as a "duty" and "import duty" which must be paid by the

         recipient. See Attachment A.

                39.     The DHL notices do not notify the recipient/purchaser ofthe fact that any portion

         of the amount demanded for what the DHL notices describe as a "duty" and/or "import duty"

         includes a $17 "service charge" imposed by, and paid to, DHL.

                40.     The recipient/purchasers who receive DHL notices have not agreed to, or

         authorized, this additional $17 charge by DHL. Nor does DHL ask the recipient/purchaser to

         agree, authorize or consent to the additional $17 charge by DHL.

                41.     Rather, the DHL notice sent to the recipient/purchasers under this illegal and

         deceptive policy gives them no choice but to pay the full amount demanded by DHL,stating: "If

         the duty is not paid within 5 days, the parcel will be returned to the shipper." See

         Attachment A.

                42.     The unlawful and deceptive actions described above are not an accident or an

         oversite, but rather were knowing and intentional.




                                                         9
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 10 07/06/21
                                                   of 27 Trans Page  11 of 28 PageID: 21
                                                               ID: LCV20211346178




                43.     DHL drafted the uniform language of the email notices in question and in doing

         so, DHL purposely chose to describe the entirety of the additional amount being demanded in the

         notice as reimbursement for import duties advanced by DHL,without any mention of the $17

         service charge imposed by DHL which was not any type of duty, tax or government charge.

                44.     At all material times, DHL was fully aware that this language was deceptive and

         misleading in that the average consumer reading the DHL notice would believe that the entirety

         ofthe additional amount being demanded in the notice was reimbursement for import duties

         advanced by DHL and that no portion of that additional amount was an extra fee being paid to

         DHL as additional profit.

                45.     Indeed, DI-IL had actual written notice of this fact in that DHL has received

         written complaints from consumers, complaining about the misleading and deceptive policy

         challenged herein.

                                       CLASS ACTION ALLEGATIONS

                46.     Plaintiff brings this action as a class action pursuant to R. 4:32, seeking damages,

         statutory penalties, and injunctive relief under New Jersey state law on behalf of himself and all

         members ofthe following proposed Class:

                   All New Jersey residents who,since June 2,2015, received a notice
                   from DHL which was substantially similar to Attachment A which
                   demanded reimbursement of purported import duties.

                47.     The members ofthe class are so numerous that joinder of all members would be

         impracticable. While Plaintiff does not currently know the exact number of class members, it is

         clear that the number exceeds 100 persons and is less than 10,000 persons. Because the class is

         defined as those to whom Defendant sent a specific form communication, the identities of all

         class members are contained in Defendant's records and are fully ascertainable.




                                                         10
Case 3:21-cv-13363-PGS-TJB    Document
       MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                           AM Pg 11 07/06/21
                                                    of 27 Trans Page  12 of 28 PageID: 22
                                                                ID: LCV20211346178




                48.     All claims in this action arise exclusively from the uniform policy of Defendants

         as alleged herein and the uniform language in Defendant's notice describing the purported

         additional charges as reimbursement for "duties" and "import duties". These common questions

         include, but are not limited to, the following:

                        a.      Whether the alleged uniform policy of Defendant as alleged herein exists;

                        b.      Whether Defendant employs a uniform policy of sending form notices to

         the class demanding payment of a sum of money described in the notice as a "duty";

                        c.      Whether Defendant employs a uniform policy of charging class members

         an undisclosed and unauthorized $17 service charge as part of the alleged "duty" described in

         Defendant's notice;

                        d.      Whether the uniform description in Defendant's written notice ofthe

         entirety of the additional charges demanded by DI-IL as being "the duty for your parcel" is an

         affirmative false, deceptive or misleading statement;

                        e.      Whether it is a material omission of fact for Defendant's notice to fail to

         advise class members that a portion ofthe purported charge for reimbursement of import duties

         demanded in Defendant's notice includes a $17 service charge charged by, and paid to, DHL that

         is not an import duty, tax or any other type of government-mandated charge;

                        f.      Whether Defendant's policy as described herein constitutes a

         unconscionable commercial practice in the sale of services and/or other violation of N.J.S.A. §

         56:8-2 of the Consumer Fraud Act;

                        g.      Whether the email notices sent by Defendant to Plaintiff and the class are

         consumer "notices" and/or "signs" within the meaning of N.J.S.A. § 56:12-15 ofthe Truth in

         Consumer Contract, Warranty and Notice Act;




                                                           11
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg    07/06/21
                                                12 of          Page
                                                      27 Trans ID:   13 of 28 PageID: 23
                                                                   LCV20211346178




                        h.      Whether through the uniform policy alleged herein, Defendant has

         violated N.J.S.A. § 56:12-15 of the Truth in Consumer Contract, Warranty and Notice Act by

         offering, displaying and presenting written consumer notices and signs to Plaintiff and the class

         which contained provisions that violated their clearly established legal rights under state law;

                        i.      Whether an implied contract under New Jersey law existed between

         Defendant and Plaintiff and the class regarding the delivery ofthe packages in question;

                        j.      Whether Defendant's uniform policy as described herein constituted a

         breach ofthe implied contract under New Jersey law existed between Defendant and Plaintiff

         and the class regarding the delivery ofthe packages in question;

                        k.      Whether Defendant's uniform policy as described herein violated the

         implied covenant of good faith and fair dealing in its implied contract with Plaintiff and the

         class;

                        I.      Whether Defendant's uniform policy as described herein constitutes unjust

         enrichment under New Jersey law; and

                        m.      Whether Plaintiff and the class are entitled to an order for injunctive relief

         barring Defendant from engaging in the policy alleged herein.

                  49.   Plaintiff, like all class members, is a member ofthe class he seeks to represent in

         that he, like all class members, received a written notice from DHL during the class period which

         contained uniform language identical or was substantially similar to the notice attached hereto as

         Attachment A, which imposed an additional charge which the DHL notice represented to consist

         entirely of reimbursement for import duties, but which also included an undisclosed and

         unauthorized $17 charge paid to DHL which was not any type of import duty, tax or other

         government-mandated charge.




                                                          12
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg    07/06/21
                                                13 of          Page
                                                      27 Trans ID:   14 of 28 PageID: 24
                                                                   LCV20211346178




                50.     The claims of Plaintiff and the class all arise from the same uniform policy

         employed by DHL and are based on the same legal theories.

                51.     Plaintiff will thoroughly and adequately protect the interests ofthe class. Plaintiff

         seeks the same relief for himself as for every other class member. Plaintiff has no interests

         antagonistic to class members' interests and is committed to representing the best interests of the

         class. Moreover, Plaintiff has retained counsel who are highly experienced in prosecuting

         complex class action and consumer protection cases.

                52.     A class action is superior to all other available methods for fairly and efficiently

         adjudicating this controversy. This class action involves an unlawful, unauthorized and

         undisclosed charge of$17 per instance. Thus, each Class member's interests are small compared

         to the burden and expense required to litigate each of his or her claims individually, so it would

         be impractical and would not make economic sense for class members to seek individual redress

         for Defendant's conduct.

                53.     Moreover, individual litigation would add administrative burden on the courts,

         increasing the delay and expense to all parties and to the judicial system.

                54.     Further, individual litigation would also create the potential for inconsistent or

         contradictory judgments regarding the same uniform conduct. A single adjudication would create

         economies of scale and comprehensive supervision by a single judge.

                55.     There should be no difficulties in managing a class action in this case.

                56.     By its conduct and omissions alleged herein, DHL has acted and refused to act on

         grounds that apply generally to the class, such that final injunctive relief and/or declaratory relief

         is appropriate respecting the class as a whole.




                                                           13
Case 3:21-cv-13363-PGS-TJB    Document
       MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                           AM Pg 14 07/06/21
                                                    of 27 Trans Page  15 of 28 PageID: 25
                                                                ID: LCV20211346178




                  57.    Without the proposed class action, Defendant will retain the benefits of its

         wrongdoing and will continue the complained-of practices, which will result in further damages

         to Plaintiff and the class.

                                                      COUNT I

                        VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT
                                       N.J.S.A.§ 56:8-1, et m.

                  58.    Plaintiff incorporates by reference all previous paragraphs of this Complaint as if

         fully set forth herein.

                  59.    Defendant has engaged in the sale of services covered by the New Jersey

         Consumer Fraud Act,("CFA")N.J.S.A. § 56:8-1, et          .

                  60.    The CFA was enacted to protect consumers against sharp and unconscionable

         commercial practices by persons engaged in the sale of goods or services. See Marascio v.

         Campanella,689 A.2d 852,857(N.J. Ct. App. 1997).

                  61.    The CFA is a remedial statute which the New Jersey Supreme Court has

         repeatedly held must be construed liberally in favor ofthe consumer to accomplish its deterrent

         and protective purposes. See Furst v. Einstein Moomjy,Inc., 860 A.2d 435,441 (N.J. 2004)

        ("The[CFA] is remedial legislation that we construe liberally to accomplish its broad

         purpose of safeguarding the public.").

                  62.    Indeed,"[t]he available legislative history demonstrates that the [CFA] was

         intended to be one of the strongest consumer protection laws in the nation." New Mea

         Const. Corp. v. Harper, 497 A.2d 534, 543(N.J. Ct. App. 1985).

                  63.    For this reason, the "history of the[CFA]is one of constant expansion of

         consumer protection." Kavky v. Herbalife Int'l of Am.,820 A.2d 677,681-82(N.J. Ct. App.

         2003).



                                                         14
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg    07/06/21
                                                15 of          Page
                                                      27 Trans ID:   16 of 28 PageID: 26
                                                                   LCV20211346178




                64.    The CFA was intended to protect consumers "by eliminating sharp practices

         and dealings in the marketing of merchandise and real estate." Lemelledo v. Beneficial

         Mgmt. Corp.,696 A.2d 546, 550(N.J. 1997).

                65.    Specifically, N.J.S.A. § 56:8-2 prohibits "unlawful practices" which are defined

         as:

                   "The act, use or employment by any person of any unconscionable
                   commercial practice, deception,fraud,false pretense,
                   misrepresentation, or the knowing,concealment,suppression, or
                   omission of any material fact with intent that others rely upon such
                   concealment,suppression or omission ... whether or not any person has
                   in fact been misled, deceived or damaged thereby ..."

                66.    The catch-all term "unconscionable commercial practice" was added to the

         CFA by amendment in 1971 to ensure that the CFA covered, inter alia,"incomplete

         disclosures". Skeer v. EMK Motors, Inc., 455 A.2d 508, 512(N.J. Ct. App. 1982).

                67.    In describing what constitutes an "unconscionable commercial practice", the

         New Jersey Supreme Court has noted that it is an amorphous concept designed to establish a

         broad business ethic. See Cox v. Sears Roebuck & Co., 647 A.2d 454,462(N.J. 1994).

                68.    In order to state a cause of action under the CFA,a plaintiff does not need to show

         reliance by the consumer. See Varacallo v. Massachusetts Mut. Life Ins. Co., 752 A.2d 807(N.J.

         App. Div. 2000).

                69.    As stated by the New Jersey Supreme Court in Lee v. Carter-Reed Co., L.L.C.,4

         A.3d 561, 580(N.J. 2010): "It bears repeating that the [NJCFAJ does not require proof of

         misrepresentations whether any person has in fact been misled, deceived or damaged

         thereby".

                70.    It is also not required that an affirmative statement be literally false in order to be

         considered deceptive and misleading under the CFA. Even a statement which is literally true can



                                                          15
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg    07/06/21
                                                16 of          Page
                                                      27 Trans ID:   17 of 28 PageID: 27
                                                                   LCV20211346178




         be misleading and deceptive in violation ofthe CFA. See Smajlaj v. Campbell Soup Co., 782 F.

         Supp. 2d 84,98(D.N.J. 2011)(upholding a NJCFA claim where the defendant argued its written

         statement was literally true, holding "the fact that the labels were literally true does not mean

         they cannot be misleading to the average consumer.").

                71.     A CFA violation also does not require that the merchant be aware ofthe falsity of

         the statement or that the merchant act with an intent to deceive. See Gennari v. Weichert Co.

         Realtors, 691 A.2d 350, 365 (N.J. 1997):

                   "One who makes an affirmative misrepresentation is liable even in the
                   absence of knowledge of the falsity of the misrepresentation, negligence,
                   or the intent to deceive... An intent to deceive is not a prerequisite to
                   the imposition of liability."

                72.     Nor is it a defense to a CFA claim that the merchant acted in good faith. See Cox

         v. Sears Roebuck & Co.,647 A.2d 454,461 (N.J. 1994)("the Act[CFA]is designed to protect

         the public even when a merchant acts in good faith.").

                73.     In the case at bar, Defendant's policy of written notice to Plaintiff and the class

         demanding payment of an additional amount which the notice describes only as reimbursement

         of an import duty, but which actually includes a $17 service charge imposed by DHL which is

         not any type of import duty, tax or government-mandated charge, is a deceptive, misleading,

         and/or unconscionable commercial practice in the sale of services in violation of N.J.S.A. § 56:8-

         2 for the reasons set forth herein.

                74.     This policy involves, inter alia, both misleading affirmative statements and the

         knowing omission of material facts.

                75.     First, Defendant's notices demand payment of a single amount and describe the

         purpose of that additional payment solely as reimbursement for a "duty" or "import duty"

         advanced by DHL for the package being delivered to the class member. For the reasons outlined



                                                          16
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 17 07/06/21
                                                   of 27 Trans Page  18 of 28 PageID: 28
                                                               ID: LCV20211346178




         in greater detail previously, those statements are false, deceptive and misleading because the

         dollar amounted demanded in Defendant's notice does not consist solely of import duties, taxes

         or any other government-mandated fees or charges, but rather the single dollar amount demanded

         includes a $17 service change imposed by, and paid to DHL.

                 76.     Second, nowhere in Defendant's notices is the class member informed that any

         portion ofthe additional dollar amount demanded in the DHL notices consists of a $17 service

         charge imposed by, and paid to, DHL,or that any portion of the additional monies being

         demanded consists of anything other than reimbursement for import duties.

                 77.     As a direct and proximate result of these unlawful actions by Defendant, Plaintiff

         and the class have been injured and have suffered an ascertainable loss of money.

                 78.     Specifically, Plaintiff and each class member have been charged an undisclosed

         and unauthorized $17 service charge by DHL, under the pretext that this money was

         reimbursement for import duties.

                 79.     Pursuant to N.J.S.A. § 56:8-19, Plaintiff seeks actual damages, treble damages,

         and injunctive relief for himself and the class.

                                                     COUNT II

               VIOLATION OF THE NEW JERSEY TRUTH IN CONSUMER CONTRACT,
                     WARRANTY AND NOTICE ACT,N.J.S.A.§ 56:12-14, et ag.

                 80.     Plaintiff incorporates by reference all previous paragraphs of this complaint as if

         fully set forth herein.

                 81.     The email notices sent by Defendant to Plaintiff and the class are consumer

        "notices" and/or "signs within the meaning of N.J.S.A. § 56:12-15.

                 82.     By the acts alleged herein, Defendant has violated N.J.S.A. § 56:12-15 because, in

         the course of Defendant's business, Defendant has offered, displayed and presented written



                                                            17
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg    07/06/21
                                                18 of          Page
                                                      27 Trans ID:   19 of 28 PageID: 29
                                                                   LCV20211346178




         consumer notices and signs to Plaintiff and the class which contained provisions that violated

         their clearly established legal rights under state law, within the meaning of N.J.S.A. § 56:12-15.

                83.     The clearly established rights of Plaintiff and the class under state law include the

         right not to be subjected to unconscionable commercial practices and false written affirmative

         statements offact in the sale of goods or services, as described herein, which acts are prohibited

         by N.J.S.A. § 56:8-2 of the CFA.

                84.     Plaintiff and each class member are aggrieved consumers for the reasons set forth

         herein, and specifically because, inter alia each was charged an unauthorized and undisclosed

         $17 "service charge" by DHL which DHL's notices deceptively described as import duties, but

         said $17 charge in reality was not an import duty, tax or any other type of governmental fee or

         charge.

                85.     Pursuant to N.J.S.A. § 56:12-17, Plaintiff seeks a statutory penalty of$100 for

         each class member, as well as actual damages and attorneys' fees and costs. See N.J.S.A. §

         56:12-17, providing that a seller who violates the TCCWNA: "shall be liable to the aggrieved

         consumer for a civil penalty of not less than $100.00 or for actual damages, or both at the

         election of the consumer, together with reasonable attorney's fees and court costs." $ee also

         United Consumer Fin. Servs. Co. v. Carbo,410 N.J. Super. 280, 310(App. Div. 2009), affirming

         the trial judge's decision to award the $100 statutory penalty to each class member under

         N.J.S.A. § 56:12-17 of TCCWNA,stating:

                   "[T]he $100 civil penalty is not unreasonably disproportionate when
                   viewed in that context, whether it is considered with respect to an
                   individual consumer or the 16,845 consumers whose contracts included
                   the prohibited fee. We note that when assessing the constitutional
                   reasonableness of punitive damage awards,courts are directed to
                   consider and give 'substantial deference' to judgments made by the
                   Legislature in fixing civil penalties. Nothing about the facts of this case
                   or the numerosity of this class warrants a more searching evaluation of



                                                         18
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 19 07/06/21
                                                   of 27 Trans Page  20 of 28 PageID: 30
                                                               ID: LCV20211346178




                    the reasonableness of awarding the civil penalty selected by the
                    Legislature to each member of this class."(citation omitted).

                                                     COUNT III

           BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

                  86.    Plaintiff incorporates by reference all previous paragraphs of this complaint as if

         fully set forth herein.

                  87.    An implied contract existed under New Jersey law between Defendant and

         Plaintiff and the class for the provision of delivery services and/or to deliver the items in

         question to Plaintiff and the class.

                  88.    Any such implied contract contained, by operation of New Jersey law, an implied

         covenant of good faith and fair dealing.

                  89.    By the conduct alleged herein, Defendant has violated the covenant of good faith

         and fair dealing.

                  90.    Plaintiff and the class sustained damages as a result of Defendant's breaches of

         the covenant of good faith and fair dealing.

                                                     COUNT IV

                             ALTERNATIVE CLAIM UNDER UNJUST ENRICHMENT

                  91.    Plaintiff incorporates by reference all previous paragraphs of this complaint

         as if set forth fully herein.

                  92.    Alternatively, there was no contract between Defendant and Plaintiff and the

         class.

                  93.    By the conduct alleged herein, Defendant has solicited and received a benefit

         from Plaintiff and the class in the form of an unauthorized $17 service charge, under

         circumstances which are illegal and unjust.



                                                          19
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg    07/06/21
                                                20 of 27 Trans Page  21 of 28 PageID: 31
                                                               ID: LCV20211346178




                   94.    Equity and justice demand that Defendant be required to disgorge itself ofthat

         benefit and that this benefit be returned to Plaintiff and the class.

                                                       COUNT V

                         NEW JERSEY UNIFORM DECLARATORY JUDGMENTS ACT
                                       N.J.S.A.§ 2A:16-51, et ng.

                   95.    Plaintiff incorporates by reference all previous paragraphs of this complaint as if

         set forth fully herein.

                   96.    Pursuant to the New Jersey Declaratory Judgments Act, N.J.S.A. § 2A:16-51, et

              Plaintiff and the class need, and are entitled to, an order for injunctive and declaratory

         relief:

                          a.       Declaring that Defendant's policy as outlined herein is a violation of New

         Jersey law;

                          b.       Enjoining Defendant from continuing the policy of sending written notices

         demanding payment of what Defendant's notice described only as "duty" or "import duty" but

         which actually include an unauthorized and undisclosed $17 service charge imposed by DHL;

                          c.       Ordering Defendant to hold in constructive trust all monies collected from

         the class as "duty" or "import duty" but which actually consisted of a non-governmental $17

         service charge imposed by DHL; and

                          d.       Ordering Defendant to perform an accounting of all such fee payments.

                   97.    Plaintiff and the class members have a significant interest in this matter in that

         each has been or will be subjected to the unlawful policies alleged herein.

                   98.    Defendant continues to engage in the policies alleged herein.

                   99.    Plaintiff has standing to seek such injunctive and declaratory relief because it is

         certain that Plaintiff will order additional items from online retailers and other retailers outside



                                                           20
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 21 07/06/21
                                                   of 27 Trans Page  22 of 28 PageID: 32
                                                               ID: LCV20211346178




         the United States and that some such retailers will hire DHL to deliver those purchases to

         Plaintiff in the United States.

                   100.   Accordingly, it is a certainty that Plaintiff will be subjected to the DHL policy

         again in the future and that DHL will send Plaintiff additional notices ofthe type described

         herein, demanding a lump sum of money as a purported reimbursement for import duties.

                   101.   Plaintiff's knowledge that the amount demanded by DHL as import duty includes

         a $17 service charge imposed by DHL will not prevent Plaintiff's injury because the DHL notice

         will still demand payment ofthe entire amount listed in the notice, stating that "If the duty is

         not paid within 5 days,the parcel will be returned to the shipper."

                   102.   Thus, Plaintiff will be forced to either pay the unauthorized $17 DHL service

         charge or have his purchase returned by DHL to the overseas seller, in which case Plaintiff will

         either be deprived of his purchase or he will be charged an additional shipping charge by the

         seller.

                   103.   Based on the foregoing, a justifiable controversy is presented in this case,

         rendering declaratory judgment and injunctive relief appropriate.

                                               PRAYER FOR RELIEF

                   WHEREFORE,on behalf of himself and the proposed class, Plaintiff requests that the

         Court order relief and enter judgment against Defendant as follows:

                   A.     Declare this action to be a proper class action, certify the proposed class, and

         appoint Plaintiff and his counsel to represent the class;

                   B.     Declare that Defendant's conduct alleged herein is in violation of the New Jersey

         laws cited above;

                   C.     Declare Defendant's policy to be a violation of New Jersey law;




                                                           21
Case 3:21-cv-13363-PGS-TJB    Document
       MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                           AM Pg 22 07/06/21
                                                    of 27 Trans Page  23 of 28 PageID: 33
                                                                ID: LCV20211346178




                D.      Enjoin Defendant from engaging in the policy alleged herein;

                E.      Retain jurisdiction to monitor Defendant's compliance with the injunctive relief;

                F.      Grant compensatory damages, treble damages, and statutory damages on behalf of

         Plaintiff and all members ofthe class, to the maximum extent permitted by applicable law;

                G.      Grant reasonable attorneys' fees and reimbursement all costs incurred in the

         prosecution of this action; and

                H.      Grant such other relief as this Court deems just and proper.

                                                  JURY DEMAND

                Plaintiff hereby demands a trial by jury as to all issues so triable.

         Dated: June 2, 2021                           DeNITTIS OSEFCHEN PRINCE,P.C.




                                               BY:
                                                       Stephen P. DeNittis(SD-0016)
                                                       525 Route 73 North, Suite 410
                                                       Marlton, New Jersey 08053
                                                      (856)797-9951
                                                       sdenittis@denittislaw.com

                                                       Attorneys for Plaintiff and the Proposed Class




                                                          22
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg 23 07/06/21
                                                   of 27 Trans Page  24 of 28 PageID: 34
                                                               ID: LCV20211346178




                                  CERTIFICATION PURSUANT TO R.4:5-1

                  certify that, to the best of my knowledge, this matter is not the subject of any other

         action pending in any court or of any pending arbitration or administrative proceeding. There are

         no other parties known to Plaintiff at this time who should be joined in this action.

                                  DESIGNATION OF TRIAL COUNSEL

                Pursuant to R. 4:25-4, Stephen DeNittis is designated as trial counsel on this complaint.

         Dated: June 2, 2021                           DeNITTIS OSEFCHEN PRINCE,P.C.




                                               BY:
                                                       Stephen P. DeNittis(SD-0016)
                                                       525 Route 73 North, Suite 410
                                                       Marlton, New Jersey 08053
                                                      (856)797-9951
                                                       sdenittis@denittislaw.com

                                                       Attorneys for Plaintiff and the Proposed Class




                                                         23
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg    07/06/21
                                                24 of          Page
                                                      27 Trans ID:   25 of 28 PageID: 35
                                                                   LCV20211346178




                Attachment A
  Case 3:21-cv-13363-PGS-TJB Document 1-2 Filed 07/06/21 Page 26 of 28 PageID: 36




     MER-L-001161-21 06/02/2021 11:53:29 AM Pg 25 of 27 Trans ID: LCV20211346178

                                                                              ON PRTPRR

IMPORT DUTY PAYMENT IS REQUIRED

Hello THE HEART BRICKER,

DHL Express has paid the duty for your parcel with waybill number
7184497935 from BRICKSHOP HOLLAND B.V..

                                                                                      Duty Payment
The amount you need to pay is USD 44.23 and you can easily pay
online here.

If the duty is not paid within 5 days, the parcel will be returned to the
shipper. To check the status of your shipment, please click here.


SHIPMENT INFORMATION
 Waybill No.                      7184497935

 Address


Thank you for paying online.

DHL Express - Excellence. Simply delivered.

                                                                  DHL Express I Contact DHL I Privacy Policy
Deutsche Post DHL Group
                                                       2021 © DHL International GmbH. All rights reserved.
Case 3:21-cv-13363-PGS-TJB   Document
      MER-L-001161-21 06/02/2021 11:53:291-2 Filed
                                          AM Pg    07/06/21
                                                26 of 27 Trans Page  27 of 28 PageID: 37
                                                               ID: LCV20211346178




                Attachment B
     Case 3:21-cv-13363-PGS-TJB Document 1-2 Filed 07/06/21 Page 28 of 28 PageID: 38




MER-L-001161-21 06/02/2021 11:53:29 AM Pg 27 of 27 Trans ID: LCV20211346178
                  Li7/7
                                                                              ON                      PIP,

 IMPORT DUTY PAYMENT CONFIRMATION
 Hello THE HEART BRICKER,

 Thank you for paying the imp-Ort duty due on your DHL Express shipment
 with waybill number 7184497935 from BRICKSHOP HOLLAND

 TO manage delivery or track your shipment, please click here.


 PAYMENT DETAILS

  Amount Paid                    USD 44.23

  Transaction ID                47798006-1880268

  Payment Date                  5/31/2021


  SHIPMENT INFORMATION

  Waybill No.                   7184497935

  Address


 Thank you for payino

 DI-11_ Express - Excellence. Simply delivered.

                                                                 DHL Express II Ccmtact DHL I Privacy Policy.
            "Ls    11%1111
